                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

KEVIN MORRIS-BEY,                                   )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )        No. 1:18-cv-00416-JRS-MPB
                                                    )
DAVID LIEBEL, et al.                                )
                                                    )
                             Defendants.            )



  Order Granting Motion for Summary Judgment and Directing Entry of Final Judgment

       Plaintiff Kevin Morris-Bey, an inmate of the Indiana Department of Correction (“IDOC”),

brings this action pursuant to 42 U.S.C. § 1983 against David Liebel and Jeffrey Hinshaw alleging

that the defendants violated his rights under the Religious Land Use and Institutionalized Persons

Act (RLUIPA) and the First Amendment. The RLUIPA claim is proceeding against Mr. Liebel in

his official capacity as a claim for injunctive relief. The First Amendment claims are proceeding

against both defendants in their individual capacities. The defendants moved for summary

judgment and Mr. Morris-Bey was directed to respond, and given ample time to do so, but he has

not responded. The motion is therefore now ripe for ruling. For the following reasons, the motion

for summary judgment is granted.

                                  I. Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) provides that summary judgment is appropriate “if

the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” “Material facts are those that might affect the outcome of the suit

under applicable substantive law.” Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal
quotation omitted). “A genuine dispute as to any material fact exists ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’” Daugherty v. Page, 906 F.3d

606, 609-10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

The Court views the facts in the light most favorable to the non-moving party and all reasonable

inferences are drawn in the non-movant’s favor. Barbera v. Pearson Education, Inc., 906 F.3d

621, 628 (7th Cir. 2018). The Court cannot weigh evidence or make credibility determinations on

summary judgment because those tasks are left to the fact-finder. Johnson v. Advocate Health and

Hospitals Corp. 892 F.3d 887, 893 (7th Cir. 2018).

       The plaintiff failed to respond to the defendants’ summary judgment motion. Accordingly,

facts alleged in the motion are deemed admitted so long as support for them exists in the record.

See S.D. Ind. Local Rule 56-1 (“A party opposing a summary judgment motion must . . . file and

serve a response brief and any evidence . . . that the party relies on to oppose the motion. The

response must . . . identif[y] the potentially determinative facts and factual disputes that the party

contends demonstrate a dispute of fact precluding summary judgment.”); Smith v. Lamz, 321 F.3d

680, 683 (7th Cir. 2003) (“[F]ailure to respond by the nonmovant as mandated by the local rules

results in an admission”); Brasic v. Heinemanns, Inc., 121 F.3d 281, 285-286 (7th Cir. 1997)

(affirming grant of summary judgment where the nonmovant failed to properly offer evidence

disputing the movant's version of the facts). This does not alter the summary judgment standard,

but it does “reduce the pool” from which facts and inferences relative to the motion may be drawn.

Smith v. Severn, 129 F.3d 419, 426 (7th Cir. 1997).

                                      II. Statement of Facts

       At all times relevant to this lawsuit, Mr. Morris-Bey was confined at the Correctional

Industrial Facility. Dkt. 44-1, p. 8. Mr. Morris-Bey has practiced Islamism since he was eight
years old. Id. He uses religious oils five times a day during his daily prayers. Id., p. 11. Pursuant

to IDOC policy, an inmate may possess up to two ounces of religious oils, regardless of religious

preference or lack thereof. Dkt. 44-2, ¶ 4. However, IDOC policy states that religious oils may be

purchased only through commissary. Id. This is to ensure that the oils do not come in glass bottles,

are not flammable, and do not have strong scents because those scents could be used to mask the

presence of contraband such as tobacco or marijuana and may be offensive to others or cause

allergic reactions. Id. ¶ 5. IDOC has made great efforts to find religious oils that satisfy these

concerns. Id., ¶ 6. The religious oils sold on commissary are packaged in clear plastic bottles and

are designed for use in prison. Id., ¶ 7. The oil will char, but not burn. Id. And the oil contains no

animal byproducts and is certified halal. Id.

       Before April 2017, Mr. Morris-Bey would buy religious oils from commissary every few

months. Dkt. 44-1, p. 14. He was notified in April of 2017 that religious oils were unavailable

from commissary. Id., p. 16. He was not able to purchase religious oils from commissary from

April 2017 to approximately September 6, 2017. Dkt. 44-1, p. 16. This inability to purchase

religious oils from commissary occurred because some of the oils were testing positive for

synthetic marijuana, also known as K2 or spice, with the field tests used at the facilities. Dkt. 44-

2, ¶ 9. From April to June 2017, the Deputy Chief Investigator of IDOC’s Division of

Investigations and Intelligence tested various religious oils that were sold on commissary. Id., ¶

10. Nine of the religious oils tested positive for K2. Id. The only religious oil that did not test

positive was the unscented hypo-allergenic oil. Id. More formal lab results showed that these were

false positives. Id., ¶ 11. Allowing an item known to trigger a positive result to be purchased from

commissary could call into question any positive test. Id., ¶ 12. Additionally, inmates could use
the oil containers to conceal liquid K2 and the investigators at the facility would not be able to

determine if it was religious oil or actual K2. Id.

       In June 2017, Mr. Morris-Bey tried purchasing oils from an outside vendor called HalalCO.

Dkt. 44-1, p. 18. The bottles that he purchased from the outside vendor were confiscated by the

mailroom because the oils were not approved. Dkt. 44-1, p. 20.

       In May or June 2017, Mr. Morris-Bey spoke with Defendant Hinshaw about commissary

not having any religious oils. Id., p. 23. Defendant Hinshaw is the chaplain at Correctional

Industrial Facility. Id. p., 22. Defendant Hinshaw informed Mr. Morris-Bey that the religious oils

were unavailable from commissary because the oils tested positive for a synthetic drug. Id., p. 24.

Defendant Liebel is the Director of Religious Services at IDOC. Dkt. 44-2, ¶ 1. Mr. Morris-Bey’s

only communication with Defendant Liebel about this issue was during the grievance appeal

processes. Dkt. 44-1, p. 27-28.

       Mr. Morris-Bey believes the defendants should have provided some sort of accommodation

such as releasing the confiscated oils or providing temporary religious oils to prevent interruption

in his daily prayers. Dkt. 44-1, 26-27, 29.

                                           III. Discussion

       The defendants move for summary judgment on Mr. Morris-Bey’s RLUIPA and First

Amendment claims.

       A. RLUIPA

       RLUIPA “prohibits a state or local government from taking any action that substantially

burdens the religious exercise of an institutionalized person unless the government demonstrates

that the action constitutes the least restrictive means of furthering a compelling governmental

interest.” Holt v. Hobbs, 135 S. Ct. 853, 859 (2015).
        To establish a claim under RLUIPA, the plaintiff must show that his religious exercise was

substantially burdened. Id. at 862. Here, the religious exercise at issue is his use of religious oils.

The defendants assume for purposes of summary judgment that his inability to purchase religious

oils for five months imposed a substantial burden on his ability to practice his religion. Therefore,

the burden shifts to the defendants to show that the denial of religious oils was “(1) in furtherance

of a compelling governmental interest; and (2) the least restrictive means of furthering that

compelling governmental interest.” Id. at 863 (quoting § 2000cc-1(a)).

        The defendants argue the compelling governmental interest here is the safety and security

of the prison and that the temporary halting of the sale of the oils was the least restrictive means

of promoting that interest. First, the prison does have “a compelling interest in staunching the flow

of contraband into and within its facilities.” Id. This is one of the reasons the IDOC allows only

the religious oils sold through commissary. In addition, the defendants have demonstrated other

safety interests in its restriction on religious oils, including ensuring the oils are not in glass bottles,

do not burn, and do not have a strong scent.

        Next, the defendants must also show that the restriction on the sales of religious oils was

the least restrictive means of furthering the interests described above. “‘The least-restrictive-means

standard is exceptionally demanding,” and it requires the government to ‘sho[w] that it lacks other

means of achieving its desired goal without imposing a substantial burden on the exercise of

religion by the objecting part[y].” Id. at 864 (quoting Burwell v. Hobby Lobby Stores, Inc., 573

U.S. 682, 728 (2014). As the defendants explain, the religious oils sold on commissary are

designed for use in prison. Dkt. 44-2, ¶ 7. The defendants argue that when the religious oils sold

on commissary began testing positive for synthetic marijuana, IDOC had to stop selling the oils

while additional tests were conducted because inmates could use the oils to conceal contraband.
Id., ¶ 12. Once those tests were conducted, commissary resumed selling the hypo-allergenic oil

that did not test positive for synthetic marijuana. Id., ¶ 13. In sum, the defendants have shown that

the IDOC supplied through commissary religious oils that met their safety criteria. When these

oils failed to meet security criteria, the IDOC stopped selling the oils only for long enough to allow

further testing and then began selling them again. The defendants therefore have met their burden

to show that the least restrictive means were used to achieve the goals of safety and security. They

are therefore entitled to summary judgment on the RLUIPA claim.

       B. First Amendment

       The defendants also seek summary judgment on Mr. Morris-Bey’s First Amendment claim.

Under the First Amendment, in the prison setting, any restriction on an inmate’s ability to practice

his religion must be “reasonably related to legitimate penological interests.” Turner v. Safley, 482

U.S. 78, 89 (1987). While the courts must defer to prison officials’ policy-making expertise, the

reasonableness of their regulation depends on (1) whether there is a valid, rational connection to a

legitimate governmental objective; (2) whether there are alternative means of exercising the right

that remain open to the inmate, (3) the impact an accommodation of the asserted right would have

on the guards and other inmates, and (4) whether there are obvious alternatives to the restriction.

Ortiz v. Downey, 561 F.3d 664, 669 (7th Cir. 2009).

       Again, the defendants argue that their interest in prison security was a legitimate

governmental objective. First, as previously discussed, a prison “has a compelling interest in

staunching the flow of contraband into and within its facilities.” Holt, 135 S. Ct. at 863. The

defendants have shown that limiting religious oils to those purchased on commissary is connected

to this interest. Second, the defendants do not argue that there were alternative means of exercising

Mr. Morris-Bey’s right to use religious oils. Third, the defendants do argue that allowing the
plaintiff to purchase religious oils other than through commissary would have a negative impact

on the prison because such oils have not survived the screening process the IDOC applied to the

oils that can be purchased through commissary. Therefore, it is unknown whether the oils will

burn, whether they have a strong scent that may mask the presence of contraband, may contain

alcohol, or may test positive for synthetic marijuana. Fourth, there is no evidence in the record that

there are obvious alternatives to the restriction. While Mr. Morris-Bey attempted to purchase oils

from a different source, there is no evidence that oils from that source would have met the criteria

that the defendants have shown are necessary to prevent the introduction of contraband into the

facility and other security interests.

         These four factors contemplate a judgment by the Court regarding the reasonableness of

the defendants’ conduct under all the circumstances reflected in the record. Turner, 482 U.S. at

89. An evaluation of the Turner factors here compels the conclusion that the defendants’ conduct

was reasonable in these circumstances – stopping the sale of religious oils for a brief time to ensure

that those oils did not contain contraband was reasonably related to a legitimate governmental

objective. Accordingly, the defendants are entitled to summary judgment on the First Amendment

claim.

                                          IV. Conclusion

         For the foregoing reasons, the defendants’ motion for summary judgment, dkt. [44], is

granted. Final judgment consistent with this Order shall now issue.

         IT IS SO ORDERED.



Date: 9/19/2019
Distribution:

KEVIN MORRIS-BEY
105158
PENDLETON - CORRECTIONAL INDUSTRIAL FACILITY
CORRECTIONAL INDUSTRIAL FACILITY
Electronic Service Participant – Court Only

David A. Arthur
INDIANA ATTORNEY GENERAL
David.Arthur@atg.in.gov

Amanda Elizabeth Fiorini
INDIANA ATTORNEY GENERAL
Amanda.Fiorini@atg.in.gov

Marley Genele Hancock
INDIANA ATTORNEY GENERAL
marley.hancock@atg.in.gov

Matthew Stephen Koressel
INDIANA ATTORNEY GENERAL
matthew.koressel@atg.in.gov
